Title: To Thomas Jefferson from John Quincy Adams, 24 June 1824
From: Adams, John Quincy
To: Jefferson, Thomas


 Sir.
Department of State Washington
24 June 1824.
In pursuance of a joint Resolution, of the two Houses of Congress, a copy of which is hereto annexed, and by direction of the President of the United States, I have the honour of transmitting to you two fac simile copies of the Declaration of Independence, engrossed on parchment, conformably to a secret Resolution of Congress of 19 July 1776, to be signed by every member of Congress, and accordingly signed on the second day of August of the same year.Of this Document, unparalleled in the annals of mankind, the original deposited in this Department exhibits your name as one of the Subscribers—The rolls herewith transmitted are copies as exact as the art of engraving can present of the Instrument itself, as well as of the signatures to it. While performing the duty thus assigned to me, permit me to felicitate you and the Country which is reaping the reward of your labours, as well that your hand was affixed to this record of glory, as that after the lapse of near half a century, you survive to receive this tribute of reverence and gratitude from your children, the present fathers of the Land.With every Sentiment of Veneration, I have the honour of subscribing myself, your Fellow-Citizen—.John Quincy Adams.